                  Case 20-10343-LSS              Doc 2113        Filed 02/08/21              Page 1 of 3




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE



In re:                                                               Chapter 11

BOY SCOUTS OF AMERICA AND                                            Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1             0F




                                                                     Jointly Administered
                             Debtors.
                                                                     Ref. Docket No. 1974, 1975

                                                                     Objection Deadline: Feb. 5, 2021 at 4:00 p.m.
                                                                     Hearing Date: Feb. 17, 2021 at 10:00 a.m.




            AIG’S JOINDER TO INSURERS’ MOTION FOR AN ORDER
       AUTHORIZING RULE 2004 DISCOVERY OF CERTAIN PROOFS OF CLAIM

          National Union Fire Insurance Company of Pittsburgh, Pa., Lexington Insurance

Company, Landmark Insurance Company, The Insurance Company of the State of Pennsylvania,

and their affiliated entities (collectively referred to herein as “AIG”) hereby files this joinder (the

“Joinder”) to the Insurer’s Motion for an Order Authorizing Rule 2004 Discovery of Certain

Proofs of Claim [D.I. 1974, 1975] (the “Insurers’ Rule 2004 Motion”). 2 In support of this Joinder,
                                                                                        1F




AIG respectfully states as follows:

                                                      JOINDER

          1.        On January 22, 2021, Hartford and Century filed Hartford and Century’s Motion

for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local



1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
    address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Insurers’ Rule 2004
    Motion.

{01740159;v1}                                               1
                Case 20-10343-LSS             Doc 2113       Filed 02/08/21          Page 2 of 3




Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections [D.I. 1971, 1972]

(“Hartford and Century’s Rule 2004 Motion”) and the Insurers’ Rule 2004 Motion. On February

5, 2021, AIG filed a joinder to Hartford and Century’s Rule 2004 Motion [D.I. 2070].

         2.       For the reasons set forth in AIG’s joinder to Hartford and Century’s Rule 2004

Motion, AIG also joins in the Insurers’ Rule 2004 Motion and requests to participate in the

discovery process as contemplated in the Insurers’ Rule 2004 Motion. As reflected in the proposed

order (the “Revised Proposed Order”) attached hereto as Exhibit A, 3 AIG requests that it receive
                                                                                2F




any documents or information produced to Hartford and Century as a result of the Insurers’ Rule

2004 Motion, subject to any applicable confidentiality agreements, and that AIG be permitted to

attend and participate in any depositions that result from the Insurers’ Rule 2004 Motion. AIG also

requests to be included in any meet and confer process related to the Insurers’ Rule 2004 Motion.

         3.       AIG reserves all rights to independently seek discovery pursuant to Rule 2004 of

the Federal Rules of Bankruptcy Procedure, or any other form of discovery, on the topics identified

or pursued in connection with the Insurers’ Rule 2004 Motion.

                                               CONCLUSION

         WHEREFORE, AIG respectfully requests that the Court (i) grant the Insurers’ Rule 2004

Motion, (ii) enter the Revised Proposed Order to authorize AIG to participate in the discovery

process as contemplated in the Insurers’ Rule 2004 Motion, and (iii) grant such other and further

relief as is just and proper.

                                [Remainder of page intentionally omitted]




 3
     A redline comparison of the Revised Proposed Order to the proposed order submitted with the Insurers’ Rule
     2004 Motion is attached hereto as Exhibit B.

{01740159;v1}                                           2
            Case 20-10343-LSS   Doc 2113     Filed 02/08/21     Page 3 of 3




Dated: February 8, 2021              Respectfully submitted,
       Wilmington, Delaware
                                  By: /s/ Deirdre M. Richards
                                     FINEMAN KREKSTEIN & HARRIS PC
                                     Deirdre M. Richards (DE Bar No. 4191)
                                     1300 N. King Street
                                     Wilmington, DE 19801
                                     Telephone:      (302) 538-8331
                                     Facsimile:      (302) 394-9228
                                     Email: drichards@finemanlawfirm.com

                                     -and-

                                     FORAN GLENNON PALANDECH PONZI &
                                     RUDLOFF P.C.
                                     Susan N.K. Gummow (admitted pro hac vice)
                                     222 N. LaSalle St., Suite 1400
                                     Chicago, Illinois 60601
                                     Telephone: (312) 863-5000
                                     Facsimile:     (312) 863-5009
                                     Email: sgummow@fgppr.com

                                     -and-

                                     GIBSON, DUNN & CRUTCHER LLP
                                     Michael A. Rosenthal (admitted pro hac vice)
                                     James Hallowell (admitted pro hac vice)
                                     200 Park Avenue
                                     New York, New York 10166
                                     Telephone: (212) 351-4000
                                     Facsimile:    (212) 351-4035
                                     Email: mrosenthal@gibsondunn.com
                                         jhallowell@gibsondunn.com

                                     -and-

                                     GIBSON, DUNN & CRUTCHER LLP
                                     Matthew G. Bouslog (admitted pro hac vice)
                                     3161 Michelson Drive
                                     Irvine, California 92612
                                     Telephone: (949) 451-3800
                                     Facsimile:     (949) 451-4220

                                     Email: mbouslog@gibsondunn.com

                                     Attorneys for National Union Fire Insurance Company
                                     of Pittsburgh, Pa.; Lexington Insurance Company;
                                     Landmark Insurance Company; The Insurance
                                     Company of the State of Pennsylvania; and their
                                     affiliated entities



                                       3
